Citation Nr: 1236291	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-50 398	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  
 
2.  Entitlement to service connection for sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel


INTRODUCTION
 
The Veteran served on active duty from August 1979 to August 1982, from November 1990 to July 1991, and from July 2003 to July 2005. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Winston-Salem, North Carolina. 
 
The Veteran testified at a hearing at the VA Central Office in August 2012.  A transcript of the hearing has been associated with the claim file.  
 
The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
Preexisting bilateral pes planus increased in severity during the Veteran's period of service.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, preexisting bilateral pes planus was aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
Service connection-Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates both that an injury or disease existed prior thereto, and that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b).  See also 38 U.S.C.A. § 1111. 
 
A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
Factual Background
 
The service treatment records show that a June 1979 enlistment examination noted bilateral pes planus.  The examiner's handwriting, however, is ambiguous, and the Board acknowledges it could read to be mild or mod. for moderate.  A discharge examination of July 2005, for the Veteran's third period of active service noted asymptomatic moderate pes planus.  There are no service treatment records showing that the appellant sought care for pes planus while on active duty.  Records show, however, that in July 2004, he was put on profile due to foot and knee pain.  Furthermore, a July 2004 record notes that the Veteran was being evaluated by orthopedics and a final diagnosis regarding his foot issues was pending.  It was specifically noted the his arches were being evaluated.  No orthopedic records are in the file.  
 
The Veteran was afforded a VA contract examination in June 2010.  At the time, the Veteran reported constant foot pain.  X-rays showed bilateral pes planus, and he was diagnosed with bilateral pes planus.
 
At an August 2012 hearing before the undersigned the Veteran testified that his feet began hurting in 1980 and began to get worse in 2003.  He stated that the boots he wore on a daily basis were the reason for him placed on profile.  
 
In this case, it is clear that the Veteran had pes planus prior to, during and subsequent to service.  The Veteran does not suggest that he did not have pes planus prior to service entrance.  Hence, the question is whether preexisting pes planus was aggravated inservice.  To deny service connection, however, the evidence must clearly and unmistakably show that preexisting bilateral pes planus was not aggravated in-service (i.e., any increase in severity of the disability during service was due to the natural progression of the disability).  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is evidence about which reasonable people cannot disagree. 
 
In light of unclear handwriting the Board finds that reasonable people could disagree as to the nature of the appellant's pes planus at the time of his June 1979 enlistment.  Hence, resolving reasonable doubt in the Veteran's favor, the Board finds that the service treatment records show that his preexisting bilateral pes planus increased in severity in-service.  As noted, the 1979 entrance examination noted pes planus.  The word preceding the notation is unclear and can be read in two ways as mild or mod. for moderate.  Resolving doubt in the Veteran's favor, the Board will read the notation as being "mild."  While there was no treatment for pes planus in service, the Veteran was put on profile due to his pes planus.  Additionally, while orthopedic records are not within the service treatment records, the record shows that the Veteran was being evaluated for his foot issues, in particular his arches.  Therefore, it is reasonable to conclude that the Veteran had in-service complaints related to his feet.  The appellant's 2005 separation physical noted moderate pes planus.  Finally, the Veteran has testified that he experienced pain in his feet while in service which got worse as time went on.  The Veteran is competent to relate his symptoms, and his allegations are credible as they are supported by the notations in the service treatment records.  Given the evidence above, it cannot be said that the evidence clearly and unmistakably demonstrates that bilateral pes planus was not aggravated in-service. 
 
Hence, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral pes planus is in order. 
 
In granting service connection the Board offers no opinion as to the current nature and extent of the appellant's service connected pes planus.
 
 

ORDER
 
Entitlement to service connection for bilateral pes planus with foot causalgia is granted to the degree that it was aggravated while the Veteran served on active duty.
 
 
REMAND
 
The Veteran is seeking service connection for sleep apnea.  He has argued that his sleep apnea started in 1991 while serving in Desert Shield.  After a review of the evidence, the Board finds that additional development is needed prior to deciding the claim.  
 
Service treatment records from the Veteran's first two periods of active service are completely silent for any complaints of or treatment for sleep apnea.  Private medical records show the Veteran was diagnosed with sleep apnea in May 1998, i.e., prior to his third period of active service.  
 
A May 2005 statement of Medical Examination and Duty Status notes that the Veteran was diagnosed with sleep apnea while on duty, however, it noted the disease was not incurred in the line of duty.  
 
The Veteran was afforded a VA contract examination in September 2008.  At the time, the Veteran reported that the symptoms existed since 1991.  After a physical examination, he was diagnosed with sleep apnea.  The examiner opined that the increased manifestations of sleep apnea were due to the natural progression of the disease with aging, and exposure to chemical irritant during military service.  She noted that per the Veteran's history, he was exposed to fuel, fumes, and exhaust during work in Saudi Arabia; hence, she opined that the increased manifestations were as likely as not related to chemical irritant exposure during military service in Saudi Arabia.  
 
At the August 2012 hearing, the Veteran testified that he had symptoms of sleep apnea in 1991 during Desert Storm.  He testified he was exposed to fumes in the burn pits during Desert Storm.  
 
Lay statements of August 2012 from fellow servicemembers, state that they witnessed the Veteran falling asleep and gasping for air while sleeping, during their service in Desert Shield in 1991.
 
The only medical opinion of record addresses aggravation of a pre-existing condition, in this case sleep apnea.  The opinion is premised on a finding that sleep apnea had been diagnosed prior to service and was potentially aggravated by service during Operation Desert Shield.  The Veteran served in Desert Shield in 1991.  His diagnosis of sleep apnea, however, was not until 1998, i.e., after his service in Desert Shield.  Therefore, a medical opinion that states that his sleep apnea was aggravated by his 1991 service in Desert Shield is not adequate.  

An opinion as to direct service connection has not been obtained.  Considering the evidence above, including the Veteran's statements and the lay statements, the Board finds that an opinion as to direct service connection is needed prior to deciding the claim.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should also be afforded a VA examination by a sleep specialist to determine, if possible, the etiology of sleep apnea.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests and studies are to be performed.  Following the examination, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that sleep apnea is due to service or was incurred in service.  In so doing, the examiner should opine whether it is at least as likely as not that sleep apnea was present at times between November 1990 and July 1991.  A complete rationale for any opinion rendered must be provided.  
 
2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
 
3.  After completion of the above development, the Veteran's claim should be readjudicated.  The AMC/RO must ensure that the examiner documented their consideration of all pertinent records contained in Virtual VA.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  The Board intimates no opinion as to the ultimate outcome in this case by the actions taken herein.  
 
The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


